DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a first office action upon examination of application number 17216001.  Claims 1-20 are pending and have been examined on the merits discussed below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 is/are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes and certain methods of organizing human activity.  
                
More specifically, the steps of retrieving a list of meeting attendees from a meeting scheduler database; retrieving societal data associated with the list of meeting attendees; capturing at least one of audio or video of the meeting; detecting a sensitive expression by a meeting attendee based on an analysis of the societal data and one or more of meeting attendee input and the at least one of audio or video; sending an alert to the meeting attendee based on the detecting; and sending an action notice to the list of meeting attendees based on the detecting is a mental process that can be practically performed by a human using pen and paper and also represents certain methods of human activity since the claim is directed to a process that covers concepts relating to managing people.

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Independent claim 1 includes language that the method is computer-implemented. This amounts to using a computer as a tool to perform the abstract idea and does not integrate the abstract idea into a practical application. Independent claim 8 includes a computer program product comprising one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media to carry out the method. This amounts to instructions to perform the abstract idea using a computer and does not integrate the abstract idea into a practical application. Independent claim 15 is directed to the computer system with one or more computer processors, one or more non-transitory computer readable storage media, and program instructions to implement the method which amounts to using a computer as a tool to perform the abstract idea and does not integrate the abstract idea into a practical application. 
Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.  When considered individually the system and software claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense.  
  
The dependent claims further limit the abstract idea and recite additional elements that do not integrate the abstract idea into a practical application.  
Dependent claims 2, 9 and 16 are directed to storing the sensitive expression in a profile associated with the meeting attendee; incrementing a first counter in the profile indicating a count of sensitive expressions by the meeting attendee; and responsive to the first counter exceeding a first predetermined threshold, sending an alert requesting intervention with the meeting attendee to a conference manager associated with the meeting and incrementing a second counter in the profile. Claims 2, 9 and 16 are directed to a mental process since they can be performed by a person with pen and paper. They are also directed to certain methods of organizing human activity similar to claim 1. The computer implementation does not integrate the abstract idea into a practical application since it is merely using a computer to perform the abstract idea.
Dependent claims 3, 10 and 17 are directed to responsive to the second counter exceeding a predetermined threshold, sending an alert requesting intervention with the meeting attendee to a human resources manager associated with the meeting attendee.  Claims 3, 10 and 17 are directed to a mental process since they can be performed by a person with pen and paper. They are also directed to certain methods of organizing human activity similar to claim 1. The computer implementation does not integrate the abstract idea into a practical application since it is merely using a computer to perform the abstract idea.
Dependent claims 4, 11 and 18 are directed to wherein the societal data comprises cultural background information (CBI), geographical location information (GLI), current event news information (CENI) and social media current event information (SMCEI). Claims 4, 11 and 18 are directed to a mental process since they can be performed by a person with pen and paper. They are also directed to certain methods of organizing human activity similar to claim 1. The computer implementation does not integrate the abstract idea into a practical application since it is merely using a computer to perform the abstract idea.
Dependent claims 5, 12 and 19 are directed to wherein a portion of the CBI, GLI, CENI and SMCEI is input by a meeting attendee associated with the information. Claims 5, 12 and 18 are directed to a mental process since they can be performed by a person with pen and paper. It is also directed to certain methods of organizing human activity similar to claim 1. The computer implementation does not integrate the abstract idea into a practical application since it is merely using a computer to perform the abstract idea.
Dependent claim 6, 13 and 20 are directed to wherein the sensitive expression comprises one or more of gestures, words, phrases or topics of conversation.  Claims 5, 12 and 18 are directed to a mental process since they further limit the abstract idea that can be performed by a person with pen and paper. It is also directed to certain methods of organizing human activity similar to claim 1. The computer implementation does not integrate the abstract idea into a practical application since it is merely using a computer to perform the abstract idea.
Dependent claims 7 and 14 are directed to wherein the sensitive expression is identified for a meeting attendee based on SMCEI associated with the meeting attendee. Claims 7 and 14 are directed to a mental process since they further limit the abstract idea that can be performed by a person with pen and paper. It is also directed to certain methods of organizing human activity similar to claim 1. The computer implementation does not integrate the abstract idea into a practical application since it is merely using a computer to perform the abstract idea.

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, 13, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Qian et al, US 2020/0411033.


As per claim 1, Qian et al teaches a computer-implemented method for detecting a sensitive expression during a meeting and alerting one or more meeting attendees, the computer-implemented method comprising: 
retrieving a list of meeting attendees from a meeting scheduler database [0025 – meeting/conversation participants); 
retrieving societal data associated with the list of meeting attendees [0029] – system considers cultural/societal data associated with participants, i.e., different culture, age, speaks a different language, etc); 
capturing at least one of audio or video of the meeting ([0026] – digital assistant captures the conversation); 
detecting a sensitive expression by a meeting attendee based on an analysis of the societal data and one or more of meeting attendee input and the at least one of audio or video ([0029] – system detects culturally insensitive words, swear words, etc.); 
sending an alert to the meeting attendee based on the detecting ([0031, 0033] – visual or audible indication an improvement can be made); 
and sending an action notice to the list of meeting attendees based on the detecting ([0031, 0033] – visual or audible indication of a recommendation to improve conversation);   

As per claim 6, Qian et al teaches the sensitive expression comprises oneor more of gestures, words, phrases or topics of conversation ([0029] – system detects culturally insensitive words, swear words, etc.).

As per claim 8, Qian et al teaches  computer program product for detecting a sensitive expression during a meeting and alerting one or more meeting attendees, the computer program product comprising: one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising [0037]
program instructions to retrieve a list of meeting attendees from a meeting scheduler database [0025 – meeting/conversation participants); 
program instructions to retrieve societal data associated with the list of meeting attendees [0029] – system considers cultural/societal data associated with participants, i.e., different culture, age, speaks a different language, etc); 
program instructions to capture at least one of audio or video of the meeting ([0026] – digital assistant captures the conversation); 
program instructions to detect a sensitive expression by a meeting attendee based on an analysis of the societal data and one or more of meeting attendee input and the at least one of audio or video ([0029] – system detects culturally insensitive words, swear words, etc.); 
program instructions to send an alert to the meeting attendee based on the detecting ([0031, 0033] – visual or audible indication an improvement can be made); 
and program instructions to send an action notice to the list of meeting attendees based on the detecting ([0031, 0033] – visual or audible indication of a recommendation to improve conversation);   

As per claim 13, Qian et al teaches the sensitive expression comprises one or more of gestures, words, phrases or topics of conversation ([0029] – system detects culturally insensitive words, swear words, etc.).

As per claim 15, Qian et al teaches a system for detecting a sensitive expression during a meeting and alerting one or more meeting attendees, the computer system comprising one or more computer processors; one or more non-transitory computer readable storage media; and program instructions stored on the one or more non-transitory computer readable storage media, the program instructions comprising: [0037]
program instructions to retrieve a list of meeting attendees from a meeting scheduler database [0025 – meeting/conversation participants); 
program instructions to retrieve societal data associated with the list of meeting attendees [0029] – system considers cultural/societal data associated with participants, i.e., different culture, age, speaks a different language, etc); 
program instructions to capture at least one of audio or video of the meeting ([0026] – digital assistant captures the conversation); 
program instructions to detect a sensitive expression by a meeting attendee based on an analysis of the societal data and one or more of meeting attendee input and the at least one of audio or video ([0029] – system detects culturally insensitive words, swear words, etc.); 
program instructions to send an alert to the meeting attendee based on the detecting ([0031, 0033] – visual or audible indication an improvement can be made); 
and program instructions to send an action notice to the list of meeting attendees based on the detecting ([0031, 0033] – visual or audible indication of a recommendation to improve conversation);   

As per claim 20, Qian et al teaches the sensitive expression comprises one or more of gestures, words, phrases or topics of conversation ([0029] – system detects culturally insensitive words, swear words, etc.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 9, 10, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al, US 2020/0411033 in view of Koster et al, US 9014364.
As per claim 2, Qian et al, while teaching monitoring conversation and offering improvement suggestions, does not explicitly teach while Koster et al teaches storing the sensitive expression in a profile associated with the meeting attendee ([column 16, lines 4-50 and line 52 – column 17, line 30] – data regarding sensitive language is stored); incrementing a first counter in the profile indicating a count of sensitive expressions by the meeting attendee ([column 16, lines 31-50] – level of anger is recorded for each conversation); and responsive to the first counter exceeding a first predetermined threshold, sending an alert requesting intervention with the meeting attendee to a conference manager associated with the meeting and incrementing a second counter in the profile ([column 16, lines 31-50] – in response to anger level above a threshold a supervisor must intervene).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Qian et al the ability to store sensitive expression data and intervene when exceeding a threshold as taught by Koster et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9 and 16 are directed to substantially the same subject matter as claim 2 therefore are rejected using the same art and rationale.

As per claim 3, Qian et al, while teaching monitoring conversation and offering improvement suggestions, fails to explicitly teach while Koster et al teaches responsive to the second counter exceeding a predetermined threshold, sending an alert requesting intervention with the meeting attendee to a human resources manager associated with the meeting attendee ([column 16, lines 31-50] – in response to anger level above a threshold a supervisor must intervene).
  
	Claims 10 and 17 are directed to substantially the same subject matter as claim 3 therefore are rejected using the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of references is in the attached PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683